DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 08/03/2018.
Claims 1-7 are pending. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is more than 150 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

The disclosure is objected to because of the following informalities: Applicant needs to amend “DEG C to “° C” where appropriate throughout the specification (see paragraphs 0006, 0007,0009,0014,0020,0024,0028,0032,0036,0040,0044,0048,0052,0056,0060,0064,0072,0078,0084).
Appropriate corrections are required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  

 In Claim 1,

Line 1, it is suggested to amend “ant nest” to “an ant nest” in order to ensure proper antecedent basis.
Line 3, it is suggested to amend “ammonia gas” to “an ammonia gas” in order ensure proper antecedent basis.
Line 4, it is suggested to amend “600-900 DEG C so as” to “600-900° C” in order to provide clarity in the claim.
Line 7, it is suggested to amend “acid pickling” to “an acid pickling treatment” in order ensure proper antecedent basis and to provide clarity in the claim. 
Line 7, it is suggested to amend “so as to obtain ant nest” to “to obtain the ant nest” in order to provide clarity and to ensure proper antecedent basis in the claim.
Line 7, it is suggested to amend “for a” to “for the” in order to ensure proper antecedent basis.

In Claim 2,
Line 1, it is suggested to amend “ant nest” to “the ant nest” in order to ensure proper antecedent basis.
Line 2, it is suggested to amend “the reaction” to “a reaction” in order to ensure proper antecedent basis.
In Claim 3,
Line 1, it is suggested to amend “ant nest” to “the ant nest” in order to ensure proper antecedent basis.
Line 3, it is suggested to amend “the reaction” to “a reaction” in order to ensure proper antecedent basis.
Line 4, it is suggested to amend “400-900 DEG C” to “400-900° C” in order to provide clarity in the claim.
Line 5, it is suggested to amend “the mass” to “a mass” in order to ensure proper antecedent basis.

In Claim 4,
Line 1, it is suggested to amend “ant nest” to “the ant nest” in order to ensure proper antecedent basis.
Line 2, it is suggested to amend “ammonia gas” to “the ammonia gas” in order to ensure proper antecedent basis.
Line 3, it is suggested to amend “ammonia gas and protective gas” to “the ammonia gas and a protective gas” in order to ensure proper antecedent basis.
Line 3, it is suggested to amend “the volume” to “a volume” in order to ensure proper antecedent basis.

In Claim 5, 
Line 1, it is suggested to amend “ant nest” to “the ant nest” in order to ensure proper antecedent basis.
Line 3, it is suggested to amend “a particle size” to “the particle size” in order to ensure proper antecedent basis.
Line 4, it is suggested to amend “the protection” to “a protection” in order to ensure proper antecedent basis.

In Claim 6,
Line 1, it is suggested to amend “ant nest” to “the ant nest” in order to ensure proper antecedent basis.
Line 5, it is suggested to amend “ammonia gas” to “the ammonia gas” in order to ensure proper antecedent basis.
Line 6, it is suggested to amend “the step (1)” to “in the step (1)” in order provide clarity in the claim.

In Claim 7,
Line 1, it is suggested to amend “ant nest” to “the ant nest” in order to ensure proper antecedent basis.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 1 and line 7, Claims 2-7 line 1, and Clam 7 line 2- recites the term “ant nest like”. While specification [0006] discloses, “The ant nest like porous structure is a continuous pore structure which provides internal expansion space and electrolyte infiltration channels for the lithiation process”, the disclosure does not sufficiently define the term “ant nest like” is or what the term “ant nest like” encompasses.  The Examiner has interpreted “ant nest like” as any continuous pore structure that is capable to provide internal expansion space and electrolyte infiltration channels for lithiation process would meet “ant nest like” porous structure.  Clarification is requested.  

Claim 4, line 2- recites “the atmosphere containing ammonia gas” lack of antecedent basis and further requires clarification.  It is not clear if “the atmosphere containing ammonia gas is a mixed atmosphere of the ammonia and a protective gas” is added in combination with the ammonia gas alone referred to as in claim 1 or the atmosphere containing the ammonia  gas is added as an alternative to ammonia gas referred to as in claim 1.  Further specification discloses in all the embodiments as listed in paragraphs 0023 to 0072 either “an ammonia gas atmosphere” or “mixed atmosphere of ammonia gas and argon gas” therefore, Examiner has interpreted “the atmosphere containing the ammonia gas” 

Allowable Subject Matter
Claims 1-7 would be allowable after applicant overcome with all the claim objections, specification objections and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) as set forth above.

The present claims are allowable over the closest prior art taught by Ning et al (CN105845918, IDS cited reference by applicant, see machine translation) and Biao et al (CN105347346, IDS cited reference by applicant, see machine translation).

Ning discloses a preparation method for a porous silicon for a lithium-ion battery, comprising:
Enabling a magnesium silicide raw material to react with nitrogen atmosphere for 2-24 hours (i.e.,10-20 hours, paragraph 0015 ) at 600-800 C and (2) subjecting to an acid pickling to obtain porous silicon for a lithium-ion battery  (paragraphs 0013, 0019, 0031, 0032).
	
However, Ning does not disclose or suggest preparing method of an ant nest like porous silicon comprising magnesium silicide raw material reacting with an ammonia gas to obtain a crude product and the magnesium silicide raw material has a particle size of 0.2-10 um.

	Biao discloses a preparation method of porous silicon for lithium-ion battery comprising (1) enabling magnesium silicide raw material to react with air or other mixed gas containing oxygen for 2-18 hours at 300-800 C at obtain product and (2) the product is processed 

However, Biao does not disclose or suggest preparing method of an ant nest like porous silicon comprising magnesium silicide raw material reacting with an ammonia gas to obtain a crude and the magnesium silicide raw material has a particle size of 0.2-10 um.

Thus, it is clear Ning and Biao, either alone or in combination, do not disclose or suggest the present invention.

In light of above, the present claims 1-7 would be allowable after applicant overcomes with all the claim objections, specification objections and 112(b) rejection as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMITA S PATEL/               Examiner, Art Unit 1732                                                                                                                                                                                         	09/01/2021